  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 1 of 16 PageID 69



            IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                      DALLAS DIVISION

MATTHEW JOHNSON,                   §
                                   §
                 Petitioner,       §
                                   §
                  v.               §           No. 3:19-cv-2310-E
                                   §           *CAPITAL CASE*
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice, Correctional Institutions §
Division,                          §
                                   §
                 Respondent.       §
___________________________________

                    ______________________________

              Petitioner’s Second Unopposed Motion
               for Extension of Time to File Petition
                    ______________________________

     Petitioner, Matthew Johnson, by and through undersigned

Counsel, respectfully moves this Court to extend the time in which to

file his Petition for a Writ of Habeas Corpus, which, pursuant to the

Court’s April 23, 2020 order (ECF No. 18), is presently due to be filed by

July 1, 2020. Petitioner respectfully requests this Court extend the time

by which he must file his petition to September 11, 2020 for two

reasons: 1) that is the date on which the one-year period of limitation



                                     1
     Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 2 of 16 PageID 70



established by Congress expires; and 2) a global pandemic makes the

current filing deadline, and any deadline short of the one-year

limitations period, impracticable.

I.      Procedural history and statute of limitations

        Mr. Johnson was convicted of capital murder in Dallas County on

October 30, 2013 and sentenced to death on November 8, 2013. 46 R.R.

69; 53 R.R. 7-8. The Texas Court of Criminal Appeals (CCA) affirmed

his conviction and sentence on November 18, 2015. Johnson v. State,

No. AP-77,030, 2015 WL 7354609 (Tex. Crim. App. Nov. 18, 2015). The

Supreme Court denied Mr. Johnson’s petition for a writ of certiorari on

June 27, 2016. Johnson v. Texas, 136 S. Ct. 2509 (2016).

        Mr. Johnson properly filed an application for state habeas corpus

relief on May 28, 2015, while his direct appeal was pending. On

September 11, 2019, the CCA denied Mr. Johnson relief in his state

habeas proceeding. Ex parte Johnson, No. WR-86,571-01, 2019 WL

4317046 (Tex. Crim. App. Sept. 11, 2019).

        The judgment against Mr. Johnson became final on June 27,

2016—the date the Supreme Court denied his petition for certiorari.

The one-year period of limitations for filing his petition for writ of



                                        2
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 3 of 16 PageID 71



habeas corpus runs from this date. 28 U.S.C. § 2244(d)(1)(A). Pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure, June 27 would be

excluded for purposes of determining his filing deadline. See Fed. R.

Civ. P. 6(a)(1)(A); Flanagan v. Johnson, 154 F.3d 196, 2020 (5th Cir.

1998) (“We hold that Rule 6(a) applies to the computation of the one

year limitation period in § 2244(d) of AEDPA.”). However, because on

June 27 Mr. Johnson’s properly filed state habeas application was

pending, the period of limitation did not begin to run on June 27 but,

instead, was tolled while the application was pending. See 28 U.S.C. §

2244(d)(2). Mr. Johnson’s state habeas application remained pending

until the CCA denied relief on September 11, 2019. A “state petition for

habeas relief is ‘pending’ for AEDPA tolling purposes on the day it is

filed through (and including) the day it is resolved.” Windland v.

Quarterman, 578 F.3d 314, 317 (5th Cir. 2009). The one-year period of

limitation therefore began to run on September 12, 2019 and will expire

on September 11, 2020. Consequently, the filing deadline prescribed by

the Court’s April 23, 2020 order (ECF No. 18) comes over two months

before the applicable deadline established by 28 U.S.C. section 2244.




                                     3
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 4 of 16 PageID 72



II.   Reasons for extending the deadline

      A.   The task of federal habeas counsel is extraordinarily
           complex.

      Federal habeas corpus practice and procedure, especially in death

penalty cases, is renowned for its complexity. Murray v. Giarrantano,

492 U.S. 1, 28 (Stevens, J., dissenting) (“[T]his Court’s death penalty

jurisprudence unquestionably is difficult even for a trained lawyer to

master.”). To provide adequate representation in capital habeas,

counsel must first review every aspect of the trial and state post-

conviction proceedings.

      The necessary investigation by habeas counsel is not merely

limited to claims raised in prior proceedings. Am. Bar Ass’n, Guidelines

for the Appointment and Performance of Defense Counsel in Death

Penalty Cases, Guideline 10.15.1(C) (rev. ed. 2003), reprinted in 31

Hofstra L. Rev. 913, 1079 (2003) [hereinafter “ABA Guidelines”] (“Post-

conviction counsel should seek to litigate all issues, whether or not

previously presented, that are arguably meritorious under the

standards applicable to high quality capital defense representation,

including challenges to any overly restrictive procedural rules.”). This is

especially true in light of the Supreme Court’s opinions in Martinez v.


                                     4
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 5 of 16 PageID 73



Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013).

Under Martinez, “a procedural default will not bar a federal habeas

court from hearing a substantial claim of ineffective assistance at trial

if, in the initial-review collateral proceeding, there was no counsel or

counsel in that proceeding was ineffective.” Martinez, 566 U.S. at 17. In

Trevino, the Court held that the exception created in Martinez applies

to federal habeas petitions arising from the state courts of Texas. See

Trevino, 569 U.S. at 429. It is now incumbent upon the federal courts to

permit federal habeas petitioners to investigate whether state habeas

counsel was ineffective for failing to raise a substantial claim that trial

counsel provided ineffective assistance and, if so, to develop that claim.

It is only by determining whether substantial claims that trial counsel

provided ineffective assistance were available but not raised by state

habeas counsel that federal petitioners can argue that federal courts

can hear otherwise-defaulted claims pursuant to Trevino. Depriving an

indigent capital habeas petitioner of the means to develop a claim under

Trevino would “defeat” the “express requirement of counsel” provided by

the federal statute. See McFarland v. Scott, 512 U.S. 849, 856 (1994); In

re Hearn, 376 F.3d 447, 457 (5th Cir. 2004) (habeas petitioner entitled



                                     5
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 6 of 16 PageID 74



to resources to meet threshold showing made newly available by

decision of the Supreme Court). Determining whether any such claims

exists necessitates that federal habeas counsel conduct the same

investigation that should have been conducted by trial counsel,

including interviewing any person who has had significant contacts

with Mr. Johnson.

     The duty of federal habeas counsel to litigate all issues is not

limited to those exhausted before the state court or those potentially-

made viable through the exception created by Martinez and Trevino.

Should cause exist for a claim’s failure to be raised previously, counsel

have the duty to attempt to demonstrate to the Court that that failure

prejudiced Mr. Johnson and that his claim should be viable through

Coleman v. Thompson, 501 U.S. 722 (1991).

     Furthermore, most procedural defenses in federal habeas corpus

actions are affirmative defenses that must be raised, and which can be

waived, by the State. See, e.g., R. Governing Habeas Corpus Under 28

U.S.C. § 2254 5(b); Trest v. Cain, 522 U.S. 87, 89 (1997); Blankenship v.

Johnson, 118 F. 3d 312, 316 (5th Cir. 1997). Consequently, because the

habeas petition must be filed before the State answers – i.e., before the



                                     6
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 7 of 16 PageID 75



petitioner knows whether the State will raise a procedural defense –

federal habeas counsel must diligently identify, investigate, and develop

all potentially viable claims.

     B.      The congressionally-struck balance between the
             complexity of the task of federal habeas counsel and
             the need for finality must be respected.

     In enacting a one-year statute of limitations for the filing of a

federal habeas petition, Congress has struck a balance between the

states’ interest in finality and a condemned prisoner’s right to federal

habeas review. In addition to establishing a statutory deadline for

seeking habeas relief, which can be overcome (and lengthened) only by

showing an equitable basis for doing so, see, e.g., Holland v. Florida,

560 U.S. 631 (2010), Congress has also respected the states’ interest in

finality is many other ways, including the codification of the

requirement that habeas applicants present all claims to the federal

courts in one federal petition (thus avoiding successive petitions). In

short, Congress has enacted a statutory scheme that gives due weight to

competing interests, including the states’ interest in the finality of their

judgments.




                                     7
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 8 of 16 PageID 76



     But, as Congress has also recognized, in order for this system to

work efficiently, it is essential that habeas petitioners be afforded a full

and fair opportunity to develop their claims before filing their first

federal habeas petition. After extensive study and debate, Congress

decided that one year is an appropriate period for this preparation. 28

U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an

application for a writ of habeas corpus by a person in custody pursuant

to the judgment of a State court.”). Because it reflects Congressional

balancing of important federal objectives, this one-year period cannot be

curtailed.

     C.      Requiring Mr. Johnson to file his petition before the
             final day of the limitations period would violate his
             rights to equal protection and due process.

     If Mr. Johnson were financially capable of retaining federal

habeas counsel instead of having to request this Court to appoint

Counsel to represent him, it would be beyond dispute that the only time

limit by which he would be required to abide in filing a federal habeas

petition would be the limitations period prescribed in 28 U.S.C. §

2244(d). Indeed, absent the need for court-appointed counsel brought

about by his indigence, Mr. Johnson would be neither obligated nor



                                     8
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 9 of 16 PageID 77



expected to communicate with a federal district court at all prior to the

filing of a federal habeas petition as close to the expiration of the

limitations period as he or his independently obtained counsel saw fit.

     It is thus due only to his indigence that Mr. Johnson was required

to involve this Court in his preparations for filing a federal habeas

petition. In seeking the appointment of counsel, however, Mr. Johnson

did nothing to waive his right to take the same time to prepare his case

for filing as a non-indigent petitioner would, or to subject himself to the

imposition of deadlines which a federal district court would have no

occasion to impose upon a prisoner who could afford his own lawyer.

Under these circumstances, to require that Mr. Johnson meet a filing

deadline months in advance of the expiration of his limitations period

would be to treat him differently solely on account of his indigency. This

would be incompatible with the mandates of due process and equal

protection of the laws as guaranteed by the Fifth and Fourteenth

Amendments. Griffin v. Illinois, 351 U.S. 12, 19 (1956) (“There can be

no equal justice where the kind of trial a man gets depends on the

amount of money he has. Destitute defendants must be afforded as




                                      9
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20        Page 10 of 16 PageID 78



adequate appellate review as defendants who have money enough to

buy transcripts.”).

      This Court’s April 23, 2020 Order which amended its October 23,

2019 order, fails to address that by ordering Mr. Johnson now to file his

Petition 72 days before he would have to file it were he not indigent,1

this Court is treating him differently because he is indigent. The

Court’s April 23, 2020 Order suggests that by asking Johnson not be

penalized because he is indigent, Counsel is asking this Court to follow

an “arbitrary rule.” See ECF No. 18 at 2. Far from advocating an

arbitrary rule, Counsel’s request is that this Court recognize the Equal

Protection and Due Process Clauses require Mr. Johnson not be treated

differently on account of his indigence. The “legislative purposes

underlying the AEDPA,” ECF No. 18 at 2, cannot be given effect to such

an extent so as to violate the Constitution and deprive Mr. Johnson of

his fundamental rights.




      1 The Court’s October 23, 2019 Order ordered Johnson to file his habeas
petition by May 1, 2020, 133 days before he would have to file his Petition were he
not indigent.

                                         10
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20       Page 11 of 16 PageID 79



      D.    A global pandemic makes the current filing deadline,
            and any deadline short of the one-year limitations
            period, impracticable.

      On March 11, 2020, the World Health Organization declared a

global pandemic. The outbreak relates to the novel coronavirus, or

COVID-19. COVID-19 is a highly contagious respiratory illness that

causes fever, cough, and shortness of breath and is considerably more

dangerous and deadlier than the flu. See Centers for Disease Control

and Prevention (CDC), Coronavirus Disease 2019 (COVID-19),

https://www.cdc.gov/coronavirus/2019-nCoV/index.html. As of the date

on which this motion is being filed, 115,971 people in the United States

have lost their lives as a result of contracting COVID-19.2 See

https://www.worldometers.info/coronavirus/country/us/.

      On March 13, 2020, the President of the United States declared a

national state of emergency in response to the COVID-19 outbreak. See

https://www.whitehouse.gov/presidential-actions/proclamation-

declaring-national-emergency-concerning-novel-coronavirus-disease-

covid-19-outbreak/. That same day, Governor Abbott declared a state of


      2 When Counsel filed Johnson’s First Unopposed Motion for Extension just
over two months ago, only 10,871 people in the United States had died as a result of
having contracted COVID-19. The number of deaths due to the virus has increased
ten-fold during this short period of time.

                                        11
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 12 of 16 PageID 80



emergency in Texas. See https://gov.texas.gov/news/post/governor-

abbott-declares-state-of-disaster-in-texas-due-to-covid-19. On March 19,

the governor issued an executive order that “every person in Texas

shall, except where necessary to provide or obtain essential services,

minimize social gatherings and minimize in-person contact with people

who are not in the same household.” See

https://gov.texas.gov/news/post/governor-abbott-issues-executive-order-

implementing-essential-services-and-activities-protocols. While the

governor’s executive order was allowed to expire at the end of April, the

danger to the State presented by the pandemic has done anything but

subside. On the day before this Motion is being filed, the State reported

2,504 new coronavirus cases, the highest one-day total since the

pandemic emerged. Similarly, more Texans are currently hospitalized

as a result of having contracted the virus than at any time since the

pandemic emerged.

     The circumstances related to the pandemic have presented an

escalating series of obstacles that are impeding counsel’s ability to

represent Mr. Johnson and prepare his petition. Specifically, the

pandemic has stymied Mr. Johnson’s legal team’s ability to conduct the



                                     12
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 13 of 16 PageID 81



required factual and mitigation investigation into Mr. Johnson’s case.

Investigation into Mr. Johnson’s case will require travel across the

state. Because members of Mr. Johnson’s team, and some of the

potential witnesses his team will need to attempt to interview, are

members of high-risk groups, it would be unethical and contrary to Mr.

Johnson’s interests to endanger them, their families, and their

communities. The investigation required by the applicable guidelines

consists of “in-person, face-to-face, one-on-one interviews with the

client, the client’s family, and other witnesses who are familiar with the

client’s life, history, or family history or who would support a sentence

less than death.” ABA Guidelines, Guideline 10.11(C). These

requirements simply cannot be accomplished in the current conditions.

     This Court’s April 23 Order faults Johnson for not “identif[ying]

any new claim or any new evidence that he has been unable to develop”

due to the pandemic. ECF No. 18 at 2. As both Mr. Johnson’s initial

motion and this pleading make clear, the pandemic has prevented

Counsel from completing the investigation necessary to identify

whether any new claims or evidence that were not presented to the

state court exists. This Court’s apparent requirement that Johnson



                                     13
  Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 14 of 16 PageID 82



identify unexhausted claims or evidence he might raise in his Petition

at this point (before his Petition is due) not only treats him differently

from non-indigent federal habeas petitioners, see supra Part II.C, it is

one that is simply impossibly to fulfill until Counsel are able to

complete the investigation they are required to complete but have to

this point been prevented from completing because of the pandemic.

     Without an extension of time in which to file Mr. Johnson’s

petition, Counsel will be unable to adequately represent Mr. Johnson in

federal habeas proceedings without endangering themselves, potential

witnesses, the larger community, or Mr. Johnson’s interests.




                                     14
 Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 15 of 16 PageID 83



III. Prayer for relief

     For these reasons, Mr. Johnson respectfully requests that his

motion and issue an order extending the time by which he must file his

federal habeas petition to September 11, 2020.

                         Respectfully submitted,


      s/ Jeffrey R. Newberry                      s/ David R. Dow
  __________________________                _________________________
       Jeffrey R. Newberry                         David R. Dow
    Texas Bar No. 24060966                   Texas Bar No. 06064900
University of Houston Law Center         University of Houston Law Center
         4604 Calhoun Rd.                        4604 Calhoun Rd.
  Houston, Texas 77204-6060                Houston, Texas 77204-6060
        Tel. (713) 743-6843                     Tel. (713) 743-2171
        Fax (713) 743-2131                      Fax (713) 743-2131
    jrnewber@central.uh.edu                    ddow@central.uh.edu


                Counsel to Matthew Johnson, Petitioner




                                    15
 Case 3:19-cv-02310-E Document 19 Filed 06/11/20   Page 16 of 16 PageID 84



                        Certificate of Service

      I certify that on Thursday, June 11, 2020, a copy of the foregoing
pleading was electronically served on counsel for Respondent, Adham
Bissar, via an email to adham.bissar@oag.texas.gov by the electronic
case filing system of the Court.

                                         s/ Jeffrey R. Newberry
                                         _______________________
                                         Jeffrey R. Newberry


                      Certificate of Conference

     I certify that on June 11, 2020, I conferred with Adham Bissar,
Counsel for Respondent Davis, on this motion via email. Mr. Bissar
informed me that Respondent is unopposed to this Motion.

                                         s/ Jeffrey R. Newberry
                                         _______________________
                                         Jeffrey R. Newberry




                                    16
